Title: To James Madison from Sylvanus Bourne, 29 April 1802
From: Bourne, Sylvanus
To: Madison, James


					
						Sir
						Consular Office of USA, Amsterdam April 29h. 1802
					
					The Continuance of that afflicting dispensation of Providence in my family; of which I 

gave you an Account in my letter by Mr. Meyer a few days past, Still prevents me from giving a 

due attention to the Object of your favour of the 25 January, & must be my apology for any 

apparent neglect. I hope it may please Heaven Soon to restore my friend & partner to the 

possession of her reason & health, which will give a calmness & serenity to my mind & enable me 

to attend with propriety to every part of my official duties, among which a Compliance with your 

Directions is held in the highest regard by Yr Ob Servt.
					
						S. Bourne
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
